 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SANDRA M. MEZA-PEREZ,                                 Case No.: 2:19-cv-00373-APG-NJK

 4          Plaintiff                                 Order (1) Denying Appeal of Magistrate
                                                      Judge’s Order, (2) Denying Motions to
 5 v.                                                   Stay, and (3) Granting Extension of
                                                                Response Deadline
 6 SBARRO, LLC, et al.,
                                                             [ECF No. 105, 111, 112, 113]
 7          Defendants

 8         Plaintiff Sandra Meza-Perez filed an objection (ECF No. 309) to Magistrate Judge

 9 Koppe’s order (ECF No. 97) granting in part the defendants’ motion to compel (ECF No. 67). I

10 have reviewed the related papers and find that Magistrate Judge Koppe’s order is not clearly

11 erroneous or contrary to law. LR IB 3-1(a). Accordingly, Magistrate Judge Koppe’s order (ECF

12 No. 97) is AFFIRMED and Meza-Perez’s objection (ECF No. 105) is denied. Meza-Perez’s

13 motions to stay enforcement of Magistrate Judge Koppe’s order and the deadlines in it (ECF No.

14 112, 113) are denied as moot. Meza-Perez’s motion to extend the deadline for her response to

15 the defendant’s affidavit of fees and costs (ECF No. 111) is granted. Meza-Perez shall file her

16 response to that affidavit by December 9, 2019.

17         DATED this 5th day of December, 2019.

18

19
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23
